Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
Claims 1-17 of this application is patentably indistinct from claims 1-17 of Application No. 17/136,695. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-9, 11-14, 16, 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grace US 2013/0269125.
Grace discloses a prestressed, precast concrete girder (40), such as a decked bulb T beam configuration and comprising:
A vertical web, upper and lower flanges, the lower flange forming an enlarged bulb, 
disposed below the web and having a horizontal lower edge, two vertical, 
opposed side edges and tapering angularly upward edges from the side edges to 
the web. Fig. 6; [0034].
A plurality of diaphragms not numbered, see Fig. 3, formed integrally with the web and
spaced apart along the length of the web.  The diaphragms extending between a 
side of the web and the upper flange and lower bulb flange.  See Fig. 4.
Wherein the diaphragms support transverse tension tendons (92).  [0033].
A plurality of reinforcing tendons (68) extending longitudinally through the bulb, web and upper flange.  See Figs. 4-6; [0028-0030].
Wherein the reinforcing members are prestressed and the girder is cast from concrete as a unitary body.

With respect to claim 2 Grace discloses the girder further comprises end blocks (70) made of UHPC and formed at the ends of the upper and lower terminuses, and including a vertical extension of the vertical opposed side edges between the bulb and the flanges, wherein the end block is cast as part of the unitary body. [0029].


With respect to claims 3, 4, 6-9, 11 Grace discloses the diaphragms are formed as pairs between respective sides of the web and respective flanges at the same longitudinal position along the girder, to support the transverse tendons (92).  See Fig. 3; [0032-33].

With respect to claims 12-14, 16, 17 Grace discloses a long span vehicle bridge including a plurality of girders cited above.  [0007].

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Shamsai US 2016/0305077.
Shamsai discloses each and every limitation claimed.  See Fig. 1A,B, 9A,B; 11A,B [0134-0167].  Shamsai discloses a precast concrete girder/beam comprising a decked bulb T cross section, and end block (151) and a plurality of diaphragms (131, 132) extending between the sides of the girder web (110) and the upper flanges (121, 122) and lower bulb.  Wherein the spacing between diaphragms is less than 20-30 times the thickness (T) of the flanges.  [0148].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim(s) 5, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grace US 2013/0269125 in view of Shamsai US 9,890,505.
Grace discloses a prestressed concrete girder including a plurality of transverse diaphragms configured to support a plurality of tension tendons (92) therethrough.  What Grace does not disclose is the spacing between diaphragms.  However,
Shamsai teaches a precast concrete girder/beam comprising a decked bulb T cross section, and end block (151) and a plurality of diaphragms (131, 132) extending between the sides of the girder web (110) and the upper flanges (121, 122) and lower bulb.  Wherein the spacing between diaphragms is less than 20-30 times the thickness (T) of the flanges.  Col. 9, lns. 12-55, emphasis on lines 53-55.

Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 

http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               			9/08/2022